Citation Nr: 0736995	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 
2004, for the award of an increased rating for hiatal hernia 
with acid reflux and dysphagia.

2.  Entitlement to an effective date earlier than March 26, 
2004, for the award of service connection for a tender 
abdominal scar with herniation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran filed a claim of increase for service-
connected hernia, and a claim of secondary service connection 
for acid reflux and dysphagia, on March 26, 2004.

2.  It was not factually ascertainable until June 11, 2004, 
that the veteran met the criteria for the award of an 
increased rating for service-connected hiatal hernia with 
acid reflux and dysphasia.

3.  An inferred claim of service connection for a tender 
abdominal scar with herniation was granted by the RO in its 
July 2004 decision in connection with the veteran's claim of 
increase for service-connected hernia received March 26, 
2004.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 26, 2004, for the 
award of an increased rating for hiatal hernia with acid 
reflux and dysphagia is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §  3.400 (2007).

2.  The criteria for the award of an effective date prior to 
March 26, 2004, for the grant of service connection for a 
tender abdominal scar with herniation has not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for increased 
rating (the RO granted service connection for the abdominal 
scar on an inferred basis), a VCAA notice letter was sent in 
June 2004, prior to the RO's July 2004 decision.  That letter 
informed the veteran of the evidence necessary to establish 
an increased rating.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any evidence in his possession that 
pertains to his claim.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if an increased rating or service 
connection was established; however, the matter of the proper 
effective date is a "downstream" issue, i.e., an issue 
relating to the claims but arising after the beginning of the 
claims process.  With regard to that issue, VA has taken the 
proper action in accordance with 38 U.S.C.A. § 5104.  Under 
the circumstances, the Board finds that the notice was 
sufficient for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for increased rating during June 2004 
(the RO inferred its grant of service connection on 
information contained in this examination report).  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.



II.  The Merits of the Veteran's Claims

A.  Effective Date, Increased Rating
  
The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

By a January 1990 decision, the RO granted service connection 
for epigastric hernia with a noncompensable rating.  Pursuant 
to a claim filed by the veteran on January 25, 1999, by an 
August 1999 decision the RO continued the noncompensable 
rating for epigastric hernia, and denied service connection 
for gastroesophageal reflux.  That decision was not appealed, 
and it became final.  On March 26, 2004, the veteran filed a 
claim of increased rating for his service-connected 
epigastric hernia, and secondary service connection for acid 
reflux and dysphagia.  By a July 2004 decision, the RO 
granted an increased rating to 30 percent for hiatal hernia 
with acid reflux and dysphagia, effective from March 26, 
2004.  (The RO effectively granted service connection for 
acid reflux and dysphagia as secondary to the service-
connected hernia by combining them in the rated disability.)

In his July 2005 substantive appeal, the veteran contends 
that an earlier effective date than March 26, 2004, for the 
award of an increased rating to 30 percent for hiatal hernia 
with acid reflux and dysphagia is warranted back to January 
25, 1999, because a provisional diagnosis dated April 14, 
1999, showed symptoms of dysphagia, regurgitation, recurrent 
epigastric distress, pain in the left shoulder, and a painful 
surgical scar.  He further contends that, pursuant to 38 
C.F.R. § 3.157(b)(1), the April 14, 1999, provisional 
diagnosis in VA treatment notes should be considered an 
informal claim for increased benefits.

The Board finds that the veteran's contentions relating to 
1999 examinations and diagnoses prior to the August 1999 
decision are without merit.  The veteran already had claims 
for a compensable rating for his service-connected hernia, 
and for service connection for gastroesophageal reflux, 
pending since January 1999.  The April 14, 1999, treatment 
reports were considered by the RO when it made its August 
1999 decision.  The RO also considered a VA compensation and 
pension exam for increase dated May 24, 1999, wherein the 
examiner noted symptoms of disphagia, reflux, and 
regurgitation.  The veteran could have appealed the RO's 
August 1999 decision, but he did not, and therefore it became 
final.

In the present case, on March 26, 2004, the veteran filed a 
new claim of compensable rating for his service-connected 
epigastric hernia, also claiming service connection for 
secondary conditions of dysphagia and acid reflux.  The 
earliest possible effective date pursuant to 38 C.F.R. § 
3.400(o)(2) is March 26, 2003, only if  there was an 
ascertainable increase in the severity of the hernia within  
that time frame.  The record contains no evidence to support 
an ascertainable increase in the severity of the veteran's 
service-connected hernia in the period from March 26, 2003 to 
March 26, 2004.  Here, the only evidence supporting an 
increased rating is a June 11, 2004, VA compensation and 
pension increase examination which occurred after the veteran 
filed his claim of increase.  The RO based its July 2004 
decision on this examination.  The contents of that 
examination report are not relevant for further discussion, 
inasmuch as it is the date of the examination that is of 
importance.  Therefore, the Board finds that the date of the 
VA examination on June 11, 2004, is the correct effective 
date.  However, the Board will not disturb the RO's 
assignment of March 26, 2004, as the effective date.    

B.  Effective Date, Service Connection

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  See 38 
C.F.R. § 3.400 (2007).  In the present case, where the 
veteran was awarded service connection on a direct basis, the 
effective date of the award is the day following separation 
from active service or date entitlement arose if the claim is 
received within 1 year after separation from active duty; 
otherwise it is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2) (2007).

The veteran did not claim service connection for the surgical 
scar resulting from the hernia surgery he underwent during 
service, and such a claim was not included in his latest 
claim of increase for service-connected hernia received on 
March 26, 2004.  The VA examiner in June 2004 noted that 
there was a tender abdominal scar with herniation.  Based on 
this examination report, the RO inferred the claim of service 
connection for the scar in its July 2004 decision, as if the 
veteran had made the original claim in March 2004.  
Therefore, the Board finds that the correct effective date is 
the date of receipt of the claim, March 26, 2004.













	(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than March 26, 2004, for the award 
of an increased rating for hiatal hernia with acid reflux and 
dysphagia is denied.

An effective date earlier than March 26, 2004, for the award 
of service connection for a tender abdominal scar with 
herniation is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


